Title: Cash Accounts, July 1765
From: Washington, George
To: 



[July 1765]



Contra


July 1—
By Cash lent James Devenport
[£]15. 0.0


3—
By Exps. at Gardner’s
0. 8.9



By Charity

2. 0.0


5—
By 1 pr Boot Straps

0. 2.6


6—
By Exps. at Adams’s Muster
0. 5.0


9—
By Mr Semple pr Willm Graham
30. 5.0


15—
By Jno. Alton

2. 0.0


16—
By Cakes at the Election viz.




pd Eliza. Pomphret
£2.10.0




Bridget
 1.15. 




Mary Lynn
 2. 3.1





  .12. 





  .11. 
7.11.1


17—
By Mr Arrels Acct

6.17.9




By Edward Voilet Balle of Acct pd him 25th Feby last & neglected to be chargd then
20.11.8



By Cash paid Holferd Burck &ca in full for Ditching 4 March last
2. 5. 


22—
By—Harrison keeping my Poll at Vestry
0.15.0



By Cakes at Ditto

0. 1.0


27—
By Peter Green

0.10.0


